



    
Exhibit 10(p)


ARCONIC INC.


NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


Effective December 5, 2017, except as otherwise stated herein
1.General. This Non-Employee Director Compensation Policy (the "Policy"), sets
forth the cash and equity-based compensation that has been approved by the Board
of Directors (the "Board") of Arconic Inc., a Pennsylvania corporation, (the
"Company") as payable to eligible non-employee members of the Board
("Non-Employee Directors"), as of December 5, 2017 or such other date stated
herein. The cash and equity-based compensation described in this Policy shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each Non-Employee Director who may be eligible to receive such
compensation. This Policy shall remain in effect until it is revised or
rescinded by further action of the Board. The terms and conditions of this
Policy shall supersede any prior cash or equity compensation arrangements
between the Company and its Non-Employee Directors. As of December 31, 2017,
Arconic Inc. will reincorporate in Delaware via merger with a newly formed
Delaware-incorporated subsidiary, and as from such reincorporation date,
references to the "Company" herein shall be with respect to such Delaware
corporation.
2.Cash Compensation.


(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual cash retainer of $120,000 for service on the Board. In addition, a
Non-Employee Director shall receive the following additional annual retainers,
as applicable:
Non-Employee Director Position
Additional Annual Cash Retainer Fee
Chairman of the Board
$300,000(1)
Audit Committee Chair Fee (includes Audit Committee Member Fee)
$27,500
Audit Committee Member Fee
$11,000
Compensation and Benefits Committee Chair Fee
$20,000
Other Committee Chair Fee
$16,500

(1) Effective as of October 23, 2017.
(b) Payment of Retainers. The annual retainers described in Section 2(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company in arrears not later than the third business day following the end
of each calendar quarter (if not deferred by the Non-Employee Director in
accordance with subsection (d) hereof). In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 2(a), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such positions, as
applicable.
(c) Exceptional Meeting Fees. Effective January 1, 2018, a fee of $1,500 shall
be paid to a Non-Employee Director for each Board or committee meeting attended
by such Non-Employee Director in excess of the number of regular Board or
committee meetings scheduled by the Board for the applicable calendar year. Such
exceptional meeting fees shall be paid by the Company in arrears not later than
the third business day following the end of the calendar quarter in which any
such exceptional meeting occurs (if not deferred by the Non-Employee Director in
accordance with subsection (d) hereof).


1

--------------------------------------------------------------------------------





(d) Deferral of Retainers. Non-Employee Directors may elect to defer payment of
all or a portion of the annual retainers described in Section 2(a) and the
exceptional meeting fees described in Section 2(c) into specified investment
funds and/or into vested restricted share units for shares of the Company's
common stock, which deferral will be made pursuant to the terms of the Company's
Amended and Restated Deferred Fee Plan for Directors or its successor plan (the
"Deferred Fee Plan"). Unless otherwise determined by the Board, any restricted
share units will be granted under the 2013 Arconic Stock Incentive Plan or its
successor plan (the "Equity Plan"), on the date on which such retainer(s) would
otherwise have been paid in cash. The extent to which a Non-Employee Director
may defer annual retainer payments into vested restricted share units will
therefore be subject to any limit on awards granted to a Non-Employee Director
set forth in the Equity Plan. As of the date hereof, subject to amendment at the
Company’s annual meeting of stockholders in 2018 ("2018 Annual Meeting") in
accordance with Section 5 below, such limit on awards under the Equity Plan is
$250,000 in any one-year period (the “Award Limit”).
3.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below in paragraphs 3(a) and 3(b) shall be
granted under and shall be subject to the terms and provisions of the Equity
Plan and shall be granted subject to an award agreement in substantially the
same form approved by the Board prior to or as of the grant date, setting forth
the terms of the award (the "Award Terms"), consistent with the Equity Plan. For
purposes of this Section 3, the number of shares subject to any restricted share
unit award will be determined by dividing the grant date dollar value specified
under subsection (a) or (b) hereof by the Fair Market Value (as defined in the
Equity Plan) of a share of the Company's common stock on the date of grant.
(a) Annual Equity Award. Commencing as of the Company’s 2018 Annual Meeting, a
person who is a Non-Employee Director immediately following each annual meeting
of the Company's stockholders and who will continue to serve as a Non-Employee
Director following such annual meeting shall be automatically granted on the
second market trading day following the date of each such annual meeting a
restricted share unit award with a grant date value equal to $150,000 (the
"Annual Equity Award"). The Annual Equity Award shall vest on the earlier of the
first anniversary date of the grant date or the date of the Company's next
subsequent annual meeting of stockholders following the grant date.
(b) Pro-Rated Annual Equity Award. On the fifth market trading day following a
person's initial appointment as a Non-Employee Director, and provided such
person has not otherwise received an Annual Equity Award for the relevant year
under Section 3(a), the Non-Employee Director shall be automatically granted a
restricted share unit award with a grant date value equal to $120,000 if such
person’s initial appointment as a Non-Employee Director occurs prior to the 2018
Annual Meeting or $150,000 if such person’s initial appointment as a
Non-Employee Director occurs on or after the 2018 Annual Meeting, in each case
multiplied by a fraction, the numerator of which is 365 less the number of days
that have elapsed since the date of the Company's last annual meeting of
stockholders and the Non-Employee Director's date of initial appointment, and
the denominator of which is 365 (the "Pro-Rated Award"). The Pro-Rated Award
shall vest on the date of the Company's next subsequent annual meeting of
stockholders following the date of the Non-Employee Director's appointment to
the Board.
(c) Special Vesting of Equity Awards. Notwithstanding Sections 3(a) or (b) above
and as shall be further set forth in the Award Terms: (i) unvested equity awards
shall vest in full upon the death of a Non-Employee Director or upon a Change in
Control where a Replacement Award is not provided or the Non-Employee Director’s
service is terminated (where Change in Control and Replacement Award are as
defined in the Equity Plan); and (ii) unvested equity awards shall vest on a
pro-rata basis in the event of a Non-Employee Director's termination of service
for any other reason.
(d) Deferral of Equity Award. Payment of the Annual Equity Award or any
Pro-Rated Award will be deferred until the Non-Employee Director's separation
from service, in accordance with the terms of the Deferred Fee Plan, unless
otherwise required by applicable laws.
4.Stock Ownership Guideline. Within a period of six years from the date of a
person's initial appointment as a Non-Employee Director, each Non-Employee
Director is required to attain ownership of at least $750,000 in the Company's
common stock and must maintain such ownership until retirement from the Board.


2

--------------------------------------------------------------------------------





5.Director Compensation Limit. As shall be further set forth in the Equity Plan
and presented to the Company’s stockholders for approval at the Company’s 2018
Annual Meeting in place of the Award Limit, the sum of the grant date value of
all equity awards granted and all cash compensation paid by the Company to a
Non-Employee Director as compensation for services as a Non-Employee Director
shall not exceed $750,000 during any calendar year. For avoidance of doubt,
compensation shall count towards this limit for the fiscal year in which it is
granted or earned, and not later when distributed, in the event it is deferred.
6.Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
impact the rights with respect to annual retainers payable in the fiscal quarter
during which a Non-Employee Director is then performing services shall be
effective without the consent of the affected Non-Employee Director.


3